SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1014
CA 11-01741
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND MARTOCHE, JJ.


MICHAEL MCALEER AND KRISTI MCALEER,
PLAINTIFFS-APPELLANTS,

                     V                                              ORDER

CHARLES G. QUILL, JR. AND CHARLES G. QUILL,
DOING BUSINESS AS ROYAL PHEASANT SUPPER CLUB,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


HOGAN WILLIG, PLLC, AMHERST (TAMMY L. RIDDLE OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

SUGARMAN LAW FIRM, LLP, BUFFALO (MICHAEL A. RIEHLER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered January 25, 2011 in a personal injury action.
The order denied plaintiffs’ motion for an order setting aside the
jury verdict and granting a new trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court